Case 9:17-cv-00050-DLC-JCL Document 185-3 Filed 04/30/19 Page 1 of 5




      EXHIBIT C
    Case 9:17-cv-00050-DLC-JCL Document 185-3 Filed 04/30/19 Page 2 of 5



Marc J. Randazza (pro hac vice)
RANDAZZA LEGAL GROUP, PLLC
2764 Lake Sahara Drive, Suite 109
Las Vegas, Nevada 89117
Tel: (702) 420-2001
ecf@randazza.com
Jay M. Wolman (pro hac vice)
RANDAZZA LEGAL GROUP, PLLC
100 Pearl Street, 14th Floor
Hartford, Connecticut 06103
Tel: (702) 420-2001
ecf@randazza.com
Mathew M. Stevenson, St. Bar # 6876
STEVENSON LAW OFFICE
1120 Kensington, Suite B
Missoula, MT 59801
Tel: (406) 721-7000
matstevenson@bigskylegal.com

Attorneys for Defendant
Andrew Anglin

                   UNITED STATES DISTRICT COURT
                       DISTRICT OF MONTANA
                          MISSOULA DIVISION

                                      )
TANYA GERSH,                          )   Case No. 9:17-cv-50-DLC-JCL
                                      )
            Plaintiff,                )    DEFENDANT ANDREW
                                      )  ANGLIN’S RESPONSES AND
      vs.                             ) OBJECTIONS TO PLAINTIFF’S
                                      ) NOTICE OF DEPOSITION UPON
ANDREW ANGLIN,                        )   ORAL EXAMINATION OF
                                      )       ANDREW ANGLIN
            Defendant.                )
                                      )
    Case 9:17-cv-00050-DLC-JCL Document 185-3 Filed 04/30/19 Page 3 of 5



DEFENDANT ANDREW ANGLIN’S RESPONSES AND OBJECTIONS TO
 PLAINTIFF’S NOTICE OF DEPOSITION UPON ORAL EXAMINATION
                               OF ANDREW ANGLIN
        Pursuant to Rules 26 and 30 of the Federal Rules of Civil Procedure and the
Local Rules of this Court, Defendant Andrew Anglin (“Anglin” or “Defendant”)
hereby responds and objects to Plaintiff’s Notice of Deposition upon Oral
Examination of Andrew Anglin.
                             GENERAL OBJECTIONS
        1.    Anglin objects to the notice as unreasonable in time, having been
served on a foreign resident less than two weeks from the date of the deposition.
        2.    Anglin objects to the deposition as disproportionate to the needs of the
case.
        3.    Anglin understands that the Court denied his motion for protective
order, but preserves his objection for purposes of appeal to the location of the
deposition within the United States.
        4.    Anglin objects to the location of the deposition as insufficiently secure
and confidential, as the building where it is scheduled to take place requires all
visitors to present identification.
        5.    Anglin objects to the location of the deposition as insufficiently secure
and confidential to the extent Clear Gottlieb Steen & Hamilton LLP and/or persons
affiliated with it have been given knowledge of it.
        6.    Anglin objects to the notice to the extent it purports to have been issued
under Fed. R. Civ. P. 45.




                                             -1-
Anglin Responses and Objections to Plaintiff’s Notice of Deposition Upon Oral Examination of
                                      Andrew Anglin
                                   9:17-cv-50-DLC-JCL
    Case 9:17-cv-00050-DLC-JCL Document 185-3 Filed 04/30/19 Page 4 of 5



                                 RESPONSE TO NOTICE

      Counsel for Defendant has advised Plaintiff that Mr. Anglin does not intend
to appear for the deposition as noticed. Counsel for Plaintiff has acknowledged that
Plaintiff will not seek monetary sanctions on account of such non-appearance.

      Dated: April 29, 2019.              Respectfully submitted,


                                          /s/ Marc J. Randazza
                                          Marc J. Randazza (pro hac vice)
                                          RANDAZZA LEGAL GROUP, PLLC
                                          2764 Lake Sahara Drive, Suite 109
                                          Las Vegas, Nevada 89117
                                          /s/ Jay M. Wolman
                                          Jay M. Wolman (pro hac vice)
                                          RANDAZZA LEGAL GROUP, PLLC
                                          100 Pearl Street, 14th Floor
                                          Hartford, Connecticut 06103
                                          /s/ Mathew M. Stevenson
                                          Mathew M. Stevenson
                                          STEVENSON LAW OFFICE
                                          1120 Kensington, Suite B
                                          Missoula, MT 59801
                                          Attorneys for Defendant,
                                          Andrew Anglin




                                             -2-
Anglin Responses and Objections to Plaintiff’s Notice of Deposition Upon Oral Examination of
                                      Andrew Anglin
                                   9:17-cv-50-DLC-JCL
    Case 9:17-cv-00050-DLC-JCL Document 185-3 Filed 04/30/19 Page 5 of 5



                                                         Case No. 9:17-cv-50-DLC-JCL
                           CERTIFICATE OF SERVICE
      I HEREBY CERTIFY that on April 29, 2019, a copy of the foregoing was
served via electronic mail and U.S. Mail on counsel for Plaintiff as follows:
                                 John Morrison
                              Robert Farris-Olsen
                 MORRISON, SHERWOOD, WILSON, & DEOLA, PLLP
                        401 N. Last Chance Gulch St.
                               Helena, MT 59601
                             john@mswdlaw.com
                            rfolsen@mswdlaw.com

                                  David C. Dinielli
                                    Jim Knoepp
                          SOUTHERN POVERTY LAW CENTER
                              400 Washington Avenue
                               Montgomery, AL 36104
                            david.dinielli@splcenter.org
                             jim.knoepp@splcenter.org
                          Attorneys for Plaintiff Tanya Gersh

                               Matthew T. Cochenour
                                Dale M. Schowengerdt
                                Jonathan W. Bennion
                                  Hannah E. Tokerud
                            Office of the Attorney General
                            Montana Department of Justice
                                mcochenour2@mt.gov
                                    dales@mt.gov
                                 jonbennion@mt.gov
                              hannah.tokerud@mt.gov


                                          /s/ Marc J. Randazza
                                          Marc J. Randazza

                                             -3-
Anglin Responses and Objections to Plaintiff’s Notice of Deposition Upon Oral Examination of
                                      Andrew Anglin
                                   9:17-cv-50-DLC-JCL
